DETAILED ACTION
This office action is based on the claim set submitted and filed on 11/23/2021.
1, 3-8, 13-14, and 16-21 have been amended. Claims 10, 23, and 26 have been canceled. Claim 27-28 is new.
Claims 1-9, 11-22, and 24-25, and 27-28 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 11-12, 14-22, and 24-25, and 27-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).
Claim 1 and 14 recites “in response to the performed-exercise location being within a threshold distance of the trainer location of the received qualification information”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0042]; it recites user/trainer qualification is including location of trainer(s) in the same geographic area of the user but does not disclose performed-exercise location within a threshold distance of the trainer location”. Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 26 is/are considered to be a new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-22, and 24-25, and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9, 11-13, and 27 are drawn to a system, and Claims 14-22, 24-25, and 28 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-9, 11-22, 24-25 and 27-28 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for interactions between users using generic communication devices for exercise activities and analysis. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine and verify an exercise data for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.

Independent Claims 1 and 14 are directed to the limitations of
“maintain[ing] a plurality of user accounts, each user account associated with a user performing exercises; receive[ing] query criteria that identifies exercise posts; maintain[ing] a plurality of trainer accounts, each trainer account associated with a trainer qualified to verify one or more exercise types; receive[ing] qualification information for the associated trainer, the qualification information comprising the one or more exercise types and a trainer location; receive[ing] an exercise post comprising a performed exercise type, a performed-exercise location, and an image or video of an exercise performed by a user; compare[ing] the performed-exercise type to the one or more exercise types of the received qualification information; determine[ing] one or more trainer accounts associated with trainers qualified to verify the performed-exercise type; determine[ing] one or more trainer accounts associated with geographically local trainers; transmit[ting] a verification-initiation notification to initiate a verification process for the exercise post; receive[ing] one or more verification-initiation responses in response to the verification-initiation notification; designate[ing] a single trainer based on the one or more verification-initiation responses; transmit[ing] the verification a request that the trainer provide a verification result for the exercise post; receive[ing], data containing the verification result for the exercise post; transmit[ting] the data containing the verification result to display an icon and the exercise post”
Independent Claim 13 recites 
“transmit a post comprising the image or video and exercise data about the exercise performed by the first user; a request to have the post verified by a second user based on the image or video of the exercise performed by the first user; receive data containing the post and a verification result from the second user; display, the post and an icon” 
The claims as drafted, are in itself process steps, that under the broadest reasonable interpretation covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a non - transitory computer-readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device, the claimed invention amounts to performance of the limitations of a method of organizing human activity, For example, but for the computing devices, these claims encompasses a method of organizing human activity, of managing personal behavior and interactions of exercising activities and exercise challenges among athletes and coaches. For example, but for the non - transitory computer readable memory, the one or more processors, and the computer readable medium, one or more user devices, a display device, a verification device, these claims encompass a person following instructions to post exercise data about a first user, transmitting a notification from a first user to one or more users, to initiate a verification process to the notification, determine the user who has verified the notification, and transmitting and receiving a verification result including exercise data from the one or more users based on a query criteria. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity: grouping of abstract ideas. Accordingly, Claims 1, 13, and 14 recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 13, 14 recite the additional elements such as “non - transitory computer - readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device, camera” that implements the identified abstract idea, see (Applicant, [0007], [0030], [0056). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, processor, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h).
In addition, the claims reciting the steps of “cause the camera to capture an image or video of an exercise performed” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). The claimed concept, for example, “cause to capture”, in the context of this claim is generally linking the use of the abstract idea to a particular technical environment. This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus the judicial exceptions recited in claims 1, 13, and 14 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processors, engine, database); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and classifying). The generic computing elements (processors, database) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). In addition.  As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v),  MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-9, 11-12, 15-22, 24-25, and 27-28 include all of the limitations of claim(s) 1, 14 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“the exercise data reflects the progress of the first user over the prior exercise data”, as recited in claim 2 and 15, that, under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user further limiting his exercise data to reflect progress of the user over his prior exercise activities and the data collected, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard based on the query criteria” as recited in claim 3 and 16, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to display the icon and the post on the leaderboard based on predetermined conditions but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “user devices” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).

“the query criteria comprises an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status”, as recited in claim 4 and 17, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions that base the query criteria as being an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
 “programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard associated with a group formed by the first user.” as recited in claim 5 and 18 that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to display the icon and the post on the leaderboard with a group of other users that he notified but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “user devices” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).

 “programming instructions that when executed cause the system to cause the one or more user devices to display the icon and a post on a leaderboard associated with a user who is spotted by the first user” as recited in claim 6 and 19 that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including where the claims encompasses a user following instructions to display the icon and the post on the leaderboard with a user who spotted by the first user but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “user devices” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
 “programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard associated with a user who is spotting the first user” as recited in claim 7 and 20 that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to display the icon and the post on the leaderboard with a user who is spotting the first user but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “user device” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
 “the verification result further comprises a comment from the trainer associated with the single verification device” as recited in claim 8 and 21 that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions having the verification result received from a user include a comment but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “verification device” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
 “the one or more user devices are associated with one or more users selected by the first user” as recited in claim 9 and 22 that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions having the one or more devices be associated with the one or more users the first user selected to send the notification but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “user devices” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
 “the first user is an athlete” as recited in claim 11 and 24 and “the exercise is bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat” as recited in claim 12 and 25, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including following instructions encompasses a user to define information related to an exercise that based on query criteria as being an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“determining a first-received approval to receive the verification request; designating, as the single verification device, the trainer device associated with the first received approval to receive the verification request” as recited in claim 27-28, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including encompasses a user to identify approval and associated with request for the approval but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “verification device, trainer device” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-12, 14-22, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Crankson, et.al., (US 2017/0259118 A1- “Crankson”) in view of McKinnis (US 2017/0206506 A1) in view of Shen (US 2019/0201744 A1)

Regarding Claim 1 (Currently Amended), Crankson teaches a system for verifying data of a user, comprising:
a non-transitory, computer-readable memory (Crankson: [claim 1], [0148]); 
one or more processors (Crankson: [FIGS. 1, 3, 7], [0114], [0148];
a first user device comprising a camera (Crankson: [0115]);
a computer-readable medium containing programming instructions that, when executed by the one or more processors (Crankson: [claim 1], [0148]), cause the system to:
maintain a plurality of user accounts, each user account associated with a user performing exercises Crankson: [Fig. 42A-C, 49A-E, [0128], [0137], [0169]-[0170], different users athletic information is collected using athletic information monitoring device and store the data where each user profile [account] associated with workout [exercise]    
for at least one user account, receive query criteria that identifies exercise posts to be transmitted to a device associated with the user Crankson discloses each user profile [account] includes name, age, sex, location, followers, and associated workout [exercise] and the user may share information with other users devices that identifies workout information (Crankson: [Fig. 52D, 53F-E,T, 54A-C], [0169], [0243], [0271])
 for at least one user account, receive an exercise post comprising a performed exercise type, a performed-exercise location, and an image or video of an exercise performed by a first user, the first user associated with the user account Crankson discloses a run [exercise] is performed and once the run is completed [performed exercise type], the run history is displayed on users interface to include location of the run and attach images and/or videos where the user may share [post] (Crankson: [Fig. 10C, 53T-V, 56] [0173] [0243], [0271], [0290])
apply the query criteria to the exercise post to determine one or more user devices to transmit the exercise post to Crankson discloses information provided by a user such as name, gender, location, workout details, exercise type, etc., [exercise post] and use this information to invite other devices, e.g. friends, family, Xyz group, to share the information with (Crankson: [Fig. 53T-V, 55B, 80], [0271], [0281]-[0282], [0290])
transmit, to the one or more user devices, the exercise post Crankson discloses sharing [transmitting] workout information [exercise post] to devices such as with XYZ and GHI, (Crankson: [10B, 31A, 51C, 52A, 56-57, 66A, 66C], [0277], [0290])
transmit, to the one or more user devices, the data containing the verification result to cause the one or more user devices to display an icon and the exercise post simultaneously, wherein the icon indicates whether the exercise post has been verified by the verification process Crankson discloses sharing and showing [displaying] data to other users comprising workout medals/trophy [icon] for accomplishments and achievements [verification results] and workout information [exercise post] and the icons may cause detailed information to be displayed accordingly(Crankson: [Fig. 11D-E, 60A-B, 63C, 66A-E, 80, 82, 84 ], [0181], [0182], [0237], [0283], [0306], [0334], [0340], [0354])
Crankson discloses sharing workout information with other device in the same location such as same route [geographic area] to request and receive feedback [verification] on his/her workout (Crankson: [0174]-0175], [0226], [0243]) where other devices include friends, family, other athletes, coaches that may aid training program but does not expressly discloses maintaining trainer accounts and qualifications and select a qualified trainer to verify exercise type.
Mckinnis teaches
maintain a plurality of trainer accounts, each trainer account associated with a trainer qualified to verify one or more exercise types McKinnis discloses a remote server identifying plurality of individuals with personal trainer qualifications and manages [maintain] the plurality of trainers accounts (McKinnis [Fig. 1], [0015])
for at least one trainer account, receive qualification information for the associated trainer, the qualification information comprising the one or more exercise types and a trainer location McKinnis discloses each trainer account comprising information uploaded [receive] by the trainer which includes trainer personal information, fitness specialization [exercise type], certification, location, etc. (McKinnis: [Fig. 1, 5], [0018]-[0019])
compare the performed-exercise type to the one or more exercise types of the received qualification information McKinnis discloses each trainer account comprising information used as search parameters such as type of training [exercise type], location and comparing the search parameters to user’s criteria in order to identify a matching a trainer (McKinnis: [Fig. 1, 6], [0019]) 
in response to the performed-exercise type matching one of the one or more exercise types of the received qualification information, determine one or more trainer accounts associated with trainers qualified to verify the performed-exercise type McKinnis discloses based on comparing the search parameters of a user to a matching parameters such as type of training [exercise type], location, etc., the server identifies matching qualified trainer accounts (McKinnis: [Fig. 1, 6], [0019])
in response to the performed-exercise location being within a threshold distance of the trainer location of the received qualification information, determine one or more trainer accounts associated with geographically local trainers McKinnis discloses based on user location matching trainer location [threshold distance of the trainer location], trainer accounts matching location is/are identified (McKinnis: [Fig. 1, 6], [0019]; the remote server identifies the matching trainer accounts if the user location matches to the trainer location… The trainer request is then displayed to each matching trainer account through the corresponding trainer PC device so that each matching trainer account can be prompted to accept the trainer request for the user account with the corresponding trainer PC device.
transmit a verification-initiation notification to a plurality of trainer devices to initiate a verification process for the exercise post, wherein each of the plurality of trainer devices is associated with one or more trainers determined to be geographically local and determined to be qualified to verify the performed-exercise type McKinnis discloses a remote server sends out [transmit] a notification to each matching account of plurality of trainer accounts through the corresponding trainer device [plurality of trainer devices] (McKinnis: [Fig. 1, 6], [0019])
receive one or more verification-initiation responses from one or more of the plurality of trainer devices in response to the verification-initiation notification, the one or more verification-initiation responses indicating approval to receive a verification request McKinnis discloses based on a notification sent to each matching account of plurality of trainer accounts through the corresponding trainer device [plurality of trainer devices], a response is received accepting [approval] or denying the request McKinnis: [Fig. 1 F], [0019])
designate a single verification device from the one or more of the plurality of trainer devices based on the one or more verification-initiation responses McKinnis discloses based on response received from specific trainer device(s), user is prompt to select [designate] the specific trainer by accept the confirmation from the specific trainer (McKinnis: [Fig. 1, 7] [0020])
receive, from the single verification device, data containing the verification result for the exercise post McKinnis discloses a confirmation for a plurality of workout-performance metrics  [verification results] is received through corresponding trainer device of the specific trainer  (McKinnis: [Fig. 1, 3], [0021]); 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson to identify trainer(s) accounts to send a request for a service and designate a trainer based on qualifications, as taught by McKinnis which may provide a better assistance for individuals in monitoring and quantifying fitness progress (McKinnis: [0001]).
The combination of Crankson and McKinnis discloses sharing [transmitting] a request to a single device comprising images and/or video of an exercise (Crankson: [Fig. 56], [0277]), and a device associated with a trainer (McKinnis: [Fig. 5-6]), and discloses receiving confirmation of workout performance metrics from trainer device, however the combination of Crankson and McKinnis does not expressly discloses request to provide a verification result from a device associated with the trainer.
Shen teaches
transmit the verification request to the single verification device wherein the verification request comprises the image or video of the performed exercise and a request that the trainer associated with the single verification device provide a verification result for the exercise post, wherein the verification result indicates whether the trainer has verified the exercise based on the image or video of the exercise performed by the first user Shen discloses a trainee uploads performed exercise video and server sends [transmit] an alert notice [request] to a one coach user device [single verification device] registered in the system to examine or review [verify] the trainee user [first user] performance video [post] and provide a feedback [verification] (Shen: [0006], [0008]-[0009], [0021]-[0023], [0032], [0034]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson and McKinnis to provide verification feedback for training performed by a user [post] from a verification device [single verification device] associated with a coach [trainer], as taught by Shen which can help motivating a user through guiding a user to perform a proper exercise to improve performance and health outcomes (Shen: [0003]).

Regarding Claim 2 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the exercise data reflects the progress of the first user over prior exercise data Crankson discloses the system may analyze the workout data [exercise data] of the first user [first user] over a predefined time period such as a week, a month, 6 months or the like and identify [identify interpreted to mean reflects] an average amount of progress [progress] of the first user [first user] per week or day. The system may then suggest an improvement workout that incorporates the determined average amount of progress [progress] over the prior [prior] workout data [exercise data (Crankson: [FIGS. 16D, 44A-B, 60C&F, 66A,E - 66H], [0005]).
 
Regarding Claim 3 (Currently Amended), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard based on the query criteria Crankson discloses a system [system] via a logic chart present multiple home screens to a user to view the icon [icon], and the post [post] see, FIGS. 66B and 66D, 73, 80 - 84, displayed on a leaderboard [leaderboard] can be displayed on one or more user devices [one or more user devices], see, FIGS. 73, 80, 84, 66B and 66D, based on the attributes [attributes interpreted to mean query criteria], i.e., height, weight, gender, location, workout history, see, FIGS. 51C, 52A - 52H, which illustrate example calibration interfaces for the various attributes [query criterion] (Crankson: [FIGS. 10B, 11E, 51C, 52A ,56 – 57, 66B, 66D, 74, 80 - 84, 84, 87C], [0069], [0114], [0148], [0176], [0182], [0188], [0278], [0279], [0339], [0350], [0354- 0355]).

Regarding Claim 4 (Currently Amended), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the query criteria comprises an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status Crankson discloses Crankson teaches the attribute [query criteria] is a gender [gender, weight [body weight], height, an age [an age], a friends in a social net-working group [group association], or entities, or workout history, location - specific information of a route [location], fitness level, an indicator that an achievement was completed during workout [verification status], resting heart rate and the like (Crankson: [FIG. 11E, 80], [0176], [0182], [0201], [0355]).

Regarding Claim 5 (Currently Amended), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard associated with a group formed by the first user Crankson discloses groups [group], groups of friends, or entities, defined by the first user [first user], depicting the first user [first user] requests to challenge other users to the challenge; and, see, FIGS. 80 and 73 depicting the leaderboard [leaderboard] associated with a group [group] formed by the first user [first user], i.e. FIG. 80, first user Xyz and group [group] users C, F, E, G, etc.; and FIG. 73, first user [first user] SPEED KING, and the group [group] KLUSH 17, TIMDAWSON, BUCKLY/WHEELER (Crankson: [Fig 11D-E, 66B, 66D, 74, 80, 82, 84], [0306]; a user may define his or her own groups and categorize other users ( e.g., friends) in those groups, [0354]).

Regarding Claim 6 (Currently Amended), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and a post on a leaderboard associated with a user who is spotted by the first user Crankson teaches associated with tagging [spotted] a user [a user] within the workout group or workout community by the first user [first user]; and tagged [spotted] user's performance data can be shared and posted as part of the workout entry of the tagging first user [first user] (Crankson: [FIGS. 66B, 66D, 74, 78A - 78B, 80, 82, 84], [0288], [0306], [0354]). 

Regarding Claim 7 (Currently Amended), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard associated with a user who is spotting the first user Crankson discloses a user [a user], who is tagging [spotting] i.e., a coach, where the first user [first user] selects a coach or coaching instructions, see, FIGS. 42A, 20E, 20H, and Par., [0176], defining a desired run type, distance, pace, and the like (Crankson: [FIGS. 66B, 66D, 74, 78A- 78B, 80, 82, 84], [0176], [0306], [0354], [0288]).

Regarding Claim 8 (Currently Amended), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the verification result further comprises a comment from the trainer associated with the verification device Crankson discloses the [verification result] further comprises a comments [comments] or notes from other users [trainer] of the verification device [interpreted to mean the verification device] (Crankson: [FIGS. 66B, 66D, 73, 78A- 78C, 80], [0174], [0287], [0289], [0318]). However Crankson does not expressly discloses a trainer associated with the device. McKinnis discloses a trainer associated with a device (McKinnis: [Fig. 5-6], [0021]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Original), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the one or more user devices are associated with one or more users selected by the first user Crankson discloses first user may choose [select] to share workout information with one or more user devices [devices], i.e., mobile phones which are associated with one or more users (Crankson: [FIGS. 54A- 54B, 55A- 55B], [0271]).

Regarding Claim 11 (Original), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the first user is an athlete Crankson discloses the first user [first user] is an athlete [athlete] (Crankson: [0005]).

Regarding Claim 12 (Original), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the exercise is bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat Crankson discloses the exercise is running, walking, weight lifting, and some device or exercise equipment [exercise equipment interpreted to include any one of a device to perform a bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat] being manipulated by the user, such as speed and/or distance of a bicycle, treadmill, rowing machine, elliptical machine, stationary bicycle, skis, skates, snowshoes (Crankson: [0133], [0299]).

Regarding Claim 14 (Currently Amended), the claim limitations is/are analogous to the limitations in Claim 1. As such, claim 14 is rejected for substantially the same reasons given for claim 1, and are incorporated herein.

Regarding Claims 15-22 and 24-25, the claims repeat substantially the same limitations in Claims 2-9 and 11-12 As such, claims 15-22 and 24-25 are rejected for substantially the same reasons given for claims 2-9 and 11-12, and are incorporated herein.

Regarding Claims 27 (New) the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein designating the single verification device from the one or more of the plurality of trainer devices comprises: 
determining a first-received approval to receive the verification request McKinnis discloses based on a notification sent to each matching account of plurality of trainer accounts through the corresponding trainer device [plurality of trainer devices], based on the received [first-received] request, a response is received from a specific trainer accepting [approval] or denying the request (McKinnis: [Fig. 1 F], [0019])
designating, as the single verification device, the trainer device associated with the first received approval to receive the verification request McKinnis discloses based on response received [first received approval] from specific trainer device(s), user is prompt to select [designate] the specific trainer by accept the confirmation from the specific trainer (McKinnis: [Fig. 1, 7] [0020]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 28 (New), the claim repeats substantially the same limitations in Claim 27. As such, claim 28 is rejected for substantially the same reasons given for claim27, and is/are incorporated herein.


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crankson, et.al., (US 2017/0259118 A1- “Crankson”) in view of Shen (US 2019/0201744 A1)

Regarding Claim 13 (Currently Amended), Crankson teaches a system for verifying exercise data of a user, comprising:
a non-transitory, computer-readable memory (Crankson: [0148], [0069]);
one or more processors (Crankson: [0124], [0148]); and
a camera (Crankson: [0115]);
a display device (Crankson: [Fig. 5, 10-64], [0112]);
a computer-readable medium containing programming instructions that, when executed by the one or more processors (Crankson: [0148]), cause the system to:
a post comprising the image or video and exercise data about the exercise performed by the first user, the exercise data comprising a performed-exercise type, a performed-exercise location Crankson discloses a run [exercise] is performed and once the run is completed [performed exercise type], the run history is displayed on users interface to include location of the run and attach images and/or videos where the user may share [post] (Crankson: [Fig. 10C, 53T-V, 56] [0173] [0243], [0271], [0290])
display, the post and an icon via the display device, wherein the icon indicates that the post has been verified by the second user Crankson discloses sharing and showing [displaying] data to other users comprising workout medals/trophy [icon] for accomplishments and achievements [verification results] and workout information [exercise post] and the icons may cause detailed information to be displayed accordingly(Crankson: [Fig. 11D-E, 60A-B, 63C, 66A-E, 80, 82, 84 ], [0181], [0182], [0237], [0283], [0306], [0334], [0340], [0354])
Crankson discloses a camera, processor, and instruction stored on a memory when executed cause the processor to collect data corresponding to athletic activity using sensor (Crankson: [0014], [claim 1]), however does not expressly disclose capture an image or video of an exercise performed. 
Shen teaches
cause the camera to capture an image or video of an exercise performed by a first user transmit, to a server device Shen discloses mobile devices with video recording [camera] and displaying capacity where a trainee user [first user] recording an exercise being performed and uploads the video recorded on a server [0006], [0009], [0013], [0015], [0021], [0030])
a request to have the post verified by a second user, the second user registered with the system as a coach or a trainer, the request comprising a request for the second user to verify, based on the image or video of the exercise performed by the first user, whether the first user has performed the exercise Shen discloses a server sends an alert notice [request] to a coach user [second user] registered in the system to examine or review [verify] the trainee user [first user] performance video [post] and provide a feedback [verification] (Shen: [0006],[0021]-[0022], [0032])
receive, from the server device, data containing the post and a verification result from the second user, wherein the verification result indicates that the second user has verified the exercise Shen discloses a coach user [second user] examines [verify] the trainee performance video [post] and provides [receive] a feedback [verification results] to the trainee and feedback indicates if trainee performance is accepted [verified] or needs modification (Shen: [0006], [0016], [0034]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Crankson to provide verification feedback for training performed by a user from a verification device associated with a coach user [second user] recognized as a trainer, as taught by Shen which can help motivating a user through guiding a user to perform a proper exercise to improve performance and health outcomes (Shen: [0003]).


Response to Amendment
Applicant's arguments filed 11/23/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112 (a) rejection on page 12. Examiner withdraws the 112(a) in-light of the amendment (cancelation) of claim(s) 26.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 12-15.
Applicant argued that the claims amount to significantly more than any alleged judicial exception reciting a sequence to encourage exercise in near real time, Examiner respectfully disagree. Although the Applicant argument is directed to a sequence cannot be performed by human mind, Examiner asserted that the claims under the broadest reasonable interpretation reciting steps of interaction between people using generic communication devices which is a process reciting a method for organizing human activity. The feature of communicating in a near real time is analyzed under additional element which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g).
In regards to the Applicant argued that the claims are similar to USPTO example 42, whereas Applicant argued that “Claim 1 recites elements including storing information, providing remote access over network, converting update information information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored…”, as recited, provide elements reciting improvement, Examiner respectfully disagree. At least some of the steps argued such as storing information, providing remote access, converting information format, recited in Example 42 are not recited in the mentioned claim 1. Examiner asserts that Example 42 is specific interactions between network interfaces that recites a process of storing patient data in a standardized format, provide an access to users to update the patient data in a non-standardized format, converting the format to standardized format, and notify the patient of the update which recites and improvement that allow sharing data in a real-time regardless of the format which integrates the claim into a practical application. In contrast, the instant claim 1 recites a communication between devices such as collecting information, transmitting and receiving information, such as notification(s), between devices and providing an input. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, Examiner assert that there is no improvement is recited to a system/computer or another technological field, and although no disclosure of sharing data in a real time, the elements of sharing information in a real time and display one or more information on a display simultaneously are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g).
In response to the applicant that claim 1does not full under any of the Prong One groupings, Examiner respectfully disagree. Claim 1 limitations as drafted, is a process that under the broadest reasonable interpretation, recite interaction between people using a generic communication devices which covers performance of the limitations as a method of organizing human activity. The feature for displaying different information simultaneously is analyzed as additional element and is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g).
Hence, Examiner remains the 101 rejections of claims 1-9, 11-22, 24-25, and 27-28 which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 15-18
In response to the applicant argument that Crankson, Malhotra, and Briggs fail to teach each and every limitation of independent claim 1, Examiner respectfully disagree. Although the Applicant argument is directed to a new added feature that was not examined and searched in the prior OA, Examiner has added a new reference “Shen” that teaches the claim limitations of transmitting a request to verify an exercise performed by a user which is argued by the Applicant with regards to Briggs teaching of the mentioned imitation. 
As such, Applicant's argument regarding the reference Crankson, Malhotra, and Briggs is moot. 

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US2015/0347717		Hybrid Personal Training System and Method
US2013/0028491		System and Method for Performance Training
US2018/0091594		Systems and Methods for Utilizing Athlete Data to Increase Athlete Performance

The references are relevant since it discloses collecting exercise data for detecting a stroke condition of a subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626